Sanders, J.
(dissenting) — Although I agree Randy Breazeale and Sheila Berlanga-Hernandez were entitled to have their conviction records expunged so as to be released from the penalties and disabilities of their misdeeds occurring a quarter-century ago, I disagree with the majority’s refusal to hold the Washington State Patrol in contempt— because it is in contempt.
On the one hand the majority holds the orders to vacate Breazeale’s and Berlanga-Hernandez’s conviction records were lawful, yet on the other it also concludes the Patrol’s intentional and utter refusal to abide by those orders was not contemptuous. This fancy footwork erodes the fundamental principle that lawful orders, even erroneous ones, must be obeyed (even by government actors) until reversed. See Dike v. Dike, 75 Wn.2d 1, 8, 448 P.2d 490 (1968).
The majority opinion sets forth the basic facts; however, a few key ones deserve restatement. In Breazeale’s case, the Adams County Superior Court issued an order that his 1976 conviction for burglary be vacated. The Patrol’s response was to send a letter to the court, stating it was unable to comply with the court’s request to expunge Breazeale’s record.
In Berlanga-Hernandez’s case, the superior court twice *845ordered the Patrol to clear her record. The court first ordered the Patrol to expunge Berlanga-Hernandez’s 1976 forgery conviction, to which the Patrol responded by sending a letter stating its refusal to comply. The court then issued a second order to have Berlanga-Hernandez’s records expunged. Again, the Patrol refused, sending the court another letter stating it was unwilling to comply with the court’s request to clear Berlanga-Hernandez’s record.
The Patrol’s letters to the court state: “Please be advised we are unable to comply with your request.” See Breazeale Clerk’s Papers (CP) at 11; Berlanga-Hernandez CP at 18 (emphasis added). To the contrary, court orders are not requests to be followed merely if consistent with one’s liking. They are legal mandates, to be followed until reversed. Dike, 75 Wn.2d at 8. The majority’s forgiveness of a governing agency’s flagrant disobedience of court orders allows the government to function above the law, not under it.
In general, inability to comply with a court order may be grounds to excuse disobedience. State v. Olsen, 54 Wn.2d 272, 274, 340 P.2d 171 (1959); Rainier Nat’l Bank v. McCracken, 26 Wn. App. 498, 511, 615 P.2d 469 (1980). But here the Patrol was, and is, able to comply with the orders to vacate the conviction records. Were it otherwise, this court’s holding that Breazeale and Berlanga-Hernandez are entitled to vacation of their conviction records would be an empty shell.
The only remaining issue is whether the superior court’s initial orders directing the Patrol to vacate Breazeale’s and Berlanga-Hernandez’s conviction records were lawful. A court order is lawful if the issuing court had jurisdiction over the parties and the subject matter, as well as legal authority to enter the order. Dike, 75 Wn.2d at 8. A lawful order must be obeyed. RCW 7.21.010(1)(b). It must be obeyed even if it is erroneous. Dike, 75 Wn.2d at 8. Only if the order is absolutely void, not just erroneous, will a violation thereof escape a finding of contempt. State v. Lew, 25 Wn.2d 854, 864, 172 P.2d 289 (1946) (citing Simon Piano *846Co. v. Fairfield, 103 Wash. 206, 210, 174 P. 457 (1918)). That is the rule we enforce against private litigants, often individual citizens of modest means, without legal acumen or public responsibility.
Here the majority admits the orders to vacate Breazeale’s and Berlanga-Hernandez’s conviction records were lawful, not even erroneous. See majority at 842. And the majority agrees Breazeale and Berlanga-Hernandez are entitled on the merits to have their conviction records vacated. See majority at 844.
Determining whether the Patrol is in contempt is therefore straightforward. But the majority’s reasoning is not. The fact that the superior court vacated its orders after the Patrol refused to comply is irrelevant. Our only concern should be whether the orders were lawful when issued. If the orders were lawful, intentional disobedience is contempt. RCW 7.21.010(1)(b); Dike, 75 Wn.2d at 8. The majority holds the orders were not void, which is just another way of saying they were lawful. Majority at 842. Obviously the Patrol’s disobedience to these orders was intentional. Yet, the majority concludes the Patrol’s intentional disobedience to the superior court’s lawful orders was nevertheless not contempt. I doubt such a standard would be applied against, say, a father who refused to comply with a court order to pay child support.
The majority reasons once the trial court vacated its order “there was no order with which the Patrol failed to comply.” Majority at 843. However, my colleagues fail to recognize that until the order was vacated there was an order with which the Patrol failed to comply. The superior court issued its orders to vacate Breazeale’s and Berlanga-Hernandez’s conviction records on September 4, 1998, and August 3,1998, respectively. The court did not reverse itself until November 23, 1998, mistakenly concluding it had no authority to issue the vacation orders. Thus, from the dates of issuance until the date of reversal, there were two orders with which the Patrol failed to comply. Furthermore, the majority overlooks its own holding that the vacation orders *847were lawful. Since the Patrol failed to comply, the only logical conclusion is the Patrol was in contempt.
My colleagues apparently create a new exception for government agencies under which intentional disobedience to a lawful court order escapes the sanction of contempt: A state agency is not in contempt for intentionally disobeying a lawful order if the issuing court subsequently, and erroneously, concludes its order was unlawful. Needless to say, this is an innovation to existing Washington law, a proposition wholly without support in existing precedent.
As the Court of Appeals correctly noted, the Patrol might have challenged these orders on appeal. State v. Breazeale, 99 Wn. App. 400, 413, 994 P.2d 254 (2000); see also Dike, 75 Wn.2d at 8. However the Patrol simply ignored them without benefit of stay or appeal, demeaning the court orders as a mere “request.”
The majority would have us allow state agencies the freedom to treat court orders as if they were mere requests to be followed when convenient. Cf. Amici Curiae Br. of Wash. Ass’n of Criminal Defense Lawyers and Am. Civil Liberties Union at 15. This relegates courts to advisory bodies when it comes to government actors. See Keller v. Keller, 52 Wn.2d 84, 88, 323 P.2d 231 (1958). Equal justice under the law means those who govern are also under the law, not above it.
I dissent.